Title: To Thomas Jefferson from Edward Savage, 29 April 1802
From: Savage, Edward
To: Jefferson, Thomas


            Sir
              New York April 29—1802
            I Recd your favour of the 30 of March at that time the fraimes ware all made, I Beg your forgiveness for not Answering your Letter Sooner. I put it of from Day to Day Expecting to have an oppertunity of Sending the fraimes at the Same time I wrote. the Schooner Tryal is the first oppertunity that I have meet with:
            there is a Mr Anderson in the City of Washington who will be a good hand to put the prints into the Frames, I have had the frames as well Made as I Could git them Done, the glass is well Secur’d in the fraimes and a frame to Strain the prent on.
            I have paid for the Large fraimes and Glass ten Dollars
            
            
               
                Each, 4 of them  40
              
              
                5 Small fraimes & Glass’s at 3.50
                 17.50
              
              
                
                 57.50
              
              
                Packing Cases 1.25 Commission 5 pr Cent
                  4.25
              
              
                
                $61.75
              
            
            if it is agreeable to you to Send me the amount of the Bill Soone, you will Oblidge me very much, as the first of May is a Day hear when Every one thinks of Settling their yearly Rent and the Scarcety of money makes Every one press for his Due.
            I am Sir with Great Esteem your Obedent Sert.
            Edward Savage
          